            Case 1:18-cv-09579-DLC Document 1 Filed 10/18/18 Page 1 of 5



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 STEVEN HIRSCH,

                                Plaintiff,                    Docket No. 1:18-cv-9579

        - against -                                           JURY TRIAL DEMANDED

 BARSTOOL SPORTS, INC.

                                Defendant.


                                         COMPLAINT

       Plaintiff Steven Hirsch (“Hirsch” or “Plaintiff”) by and through his undersigned counsel,

as and for his Complaint against Defendant Barstool Sports, Inc. (“Barstool” or “Defendant”)

hereby alleges as follows:

                                 NATURE OF THE ACTION

       1.      This is an action for copyright infringement under Section 501 of the Copyright

Act. This action arises out of Defendant’s unauthorized reproduction and public display of a

copyrighted photograph of Yasmin Seweid in Court, owned and registered by Hirsch, a New

York based professional photographer. Accordingly, Hirsch seeks monetary relief under the

Copyright Act of the United States, as amended, 17 U.S.C. § 101 et seq.

                                JURISDICTION AND VENUE

       2.      This claim arises under the Copyright Act, 17 U.S.C. § 101 et seq., and this Court

has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1338(a).

       3.      This Court has personal jurisdiction over Defendant because Defendant resides in

and/or transacts business in New York.

       4.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b).
            Case 1:18-cv-09579-DLC Document 1 Filed 10/18/18 Page 2 of 5



                                             PARTIES

       5.        Hirsch is a professional photographer in the business of licensing his photographs

to online and print media for a fee having a usual place of business at 280 E. 10th St., Apt. 29,

New York, New York 10009.

       6.        Upon information and belief, Barstool is a foreign business corporation duly

organized and existing under the laws of the State of Delaware, with a place of business 15 West

27th Street, New York, New York 10001. Upon information and belief Barstool is registered

with the New York Department of State Division of Corporations to do business in the State of

New York. At all times material, hereto, Barstool has owned and operated a website at the URL:

www.barstoolsports.com (the “Website”).

                                    STATEMENT OF FACTS

       A.        Background and Plaintiff’s Ownership of the Photograph

       7.        Hirsch photographed Yasmin Seweid in Court (the “Photograph”). A true and

correct copy of the Photograph is attached hereto as Exhibit A.

       8.        Hirsch is the author of the Photograph and has at all times been the sole owner of

all right, title and interest in and to the Photograph, including the copyright thereto.

       9.        The Photograph was registered with the United States Copyright Office and was

given registration number VA 2-037-138 and titled “Hirsch_ Yasmin Seweid2, 12-14-16.jpg.”

See Exhibit B.

       B.        Defendant’s Infringing Activities

       10.       On or about December 16, 2016 Barstool ran an article on the Website titled 18-

Year-Old Muslim Girl Arrested, Forced By Parents To Shave Head For Fabricating Story That

Trump Supporters Attacked Her. See URL https://www.barstoolsports.com/boston/18-year-old-
            Case 1:18-cv-09579-DLC Document 1 Filed 10/18/18 Page 3 of 5



muslim-girl-arrested-forced-by-parents-to-shave-head-for-fabricating-story-that-trump-

supporters-attacked-her/comment-page-1. The article prominently featured the Photograph. A

screenshot of the Photograph on the article is attached hereto as Exhibit C.

          11.   Barstool did not license the Photograph from Plaintiff for its article, nor did

Barstool have Plaintiff’s permission or consent to publish the Photograph on its Website.

                            FIRST CLAIM FOR RELIEF
                    (COPYRIGHT INFRINGEMENT AGAINST DEFENDANT)
                               (17 U.S.C. §§ 106, 501)

          12.   Plaintiff incorporates by reference each and every allegation contained in

Paragraphs 1-11 above.

          13.   Barstool infringed Plaintiff’s copyright in the Photograph by reproducing and

publicly displaying the Photograph on the Website. Barstool is not, and has never been, licensed

or otherwise authorized to reproduce, publically display, distribute and/or use the Photograph.

          14.   The acts of Defendant complained of herein constitute infringement of Plaintiff’s

copyright and exclusive rights under copyright in violation of Sections 106 and 501 of the

Copyright Act, 17 U.S.C. §§ 106 and 501.

          15.   Upon information and belief, the foregoing acts of infringement by Defendant

have been willful, intentional, and purposeful, in disregard of and indifference to Plaintiff’s

rights.

          16.   As a direct and proximate cause of the infringement by the Defendant of

Plaintiff’s copyright and exclusive rights under copyright, Plaintiff is entitled to damages and

Defendant’s profits pursuant to 17 U.S.C. § 504(b) for the infringement.

          17.   Alternatively, Plaintiff is entitled to statutory damages up to $150,000 per work

infringed for Defendant’s willful infringement of the Photograph, pursuant to 17 U.S.C. § 504(c).
            Case 1:18-cv-09579-DLC Document 1 Filed 10/18/18 Page 4 of 5



       18.     Plaintiff further is entitled to his attorney’s fees and full costs pursuant to

17 U.S.C. § 505.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests judgment as follows:

       1.      That Defendant Barstool be adjudged to have infringed upon Plaintiff’s

               copyrights in the Photograph in violation of 17 U.S.C §§ 106 and 501;

       2.      That Plaintiff be awarded either: a) Plaintiff’s actual damages and Defendant’s

               profits, gains or advantages of any kind attributable to Defendant’s infringement

               of Plaintiff’s Photograph; or b) alternatively, statutory damages of up to $150,000

               per copyrighted work infringed pursuant to 17 U.S.C. § 504;

       3.      That Defendant be required to account for all profits, income, receipts, or other

               benefits derived by Defendant as a result of its unlawful conduct;

       4.      That Plaintiff be awarded his costs, expenses and attorneys’ fees pursuant to

               17 U.S.C. § 505;

       5.      That Plaintiff be awarded pre-judgment interest; and

       6.      Such other and further relief as the Court may deem just and proper.


                                  DEMAND FOR JURY TRIAL

       Plaintiff hereby demands a trial by jury on all issues so triable in accordance with Federal

Rule of Civil Procedure 38(b).

Dated: Valley Stream, New York
       October 18, 2018
                                                               LIEBOWITZ LAW FIRM, PLLC
                                                               By: /s/Richard Liebowitz
                                                               Richard Liebowitz
                                                               11 Sunrise Plaza, Suite 305
                                                               Valley Stream, New York 11580
Case 1:18-cv-09579-DLC Document 1 Filed 10/18/18 Page 5 of 5



                                      Tel: (516) 233-1660
                                      RL@LiebowitzLawFirm.com

                                      Attorneys for Plaintiff Steven Hirsch
